Citation Nr: 0513084	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  97-23 506A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral carpal tunnel syndrome with ulnar neuropathy 
claimed as peripheral neuropathy due to herbicide exposure.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling for 
the period prior to July 30, 2001, and 70 percent disabling 
thereafter.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) for the period from November 13, 1995, 
to July 29, 2001.

4.  Entitlement to an increased rating for right foot 
callosities and plantar warts, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased rating for left foot 
callosities and plantar warts, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1967 to July 1970.

2.  In February and April 2005 letters, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant and his authorized 
representative, that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  The appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


